
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 229
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Cardoza submitted
			 the following concurrent resolution; which was referred to the
			 Committee on
			 Agriculture
		
		CONCURRENT RESOLUTION
		Supporting the designation of the facility
		  under development by the Stanislaus County Ag Center Foundation, in Stanislaus
		  County, California, as the National Ag Science Center.
	
	
		Whereas the United States was founded on the strength of
			 agriculture production, which helped to establish the United States among the
			 world’s most powerful and prosperous nations;
		Whereas the importance of agriculture in the United States
			 continues to grow, as American farmers and ranchers produce the food, fiber,
			 and agricultural products that keep the United States strong and bountiful and
			 that help feed a hungry world;
		Whereas agriculture from field-to-fork and pond-to-plate
			 is an economic engine generating more than $258 billion in cash receipts
			 annually for the United States economy;
		Whereas agricultural exports account for more than 20
			 percent of United States exports;
		Whereas 2.1 million family farms in the United States
			 account for more than 90 percent of the commodities grown today, with the
			 States of California, Texas, Iowa, Nebraska, Minnesota, Kansas, Illinois,
			 Wisconsin, North Carolina, and Indiana leading the way in producing the world’s
			 safest food and most abundant agricultural products;
		Whereas the State of California is a preeminent producer
			 of more than 350 different agricultural commodities, including more than 90
			 percent of all of the tomatoes and grapes produced in the United States, all of
			 the commercial almonds, dates, figs, olives, cling peaches, prunes and raisins
			 produced in the United States, and one out of every five glasses of milk
			 consumed in the United States;
		Whereas the total investment by California’s 78,500 farms
			 in terms of direct and indirect economic impact is staggering, and, if
			 California is going to keep its agricultural industry strong and vibrant, it
			 must focus on the needs of farmers who are valuable contributors to the
			 economic, social, and cultural life of the State and the United States;
		Whereas the agricultural industry is challenged to find
			 ways to address the diverse needs of agriculture in regions with very different
			 products, climates, and experiences and must continue to work together to find
			 ways to both support agricultural production and ensure that consumers continue
			 to have access to the world’s safest and most abundant food and agriculture
			 products;
		Whereas the agricultural industry faces issues as varied
			 as renewable energy, rural development, disaster preparedness, nutrition,
			 conservation, international trade, futures markets, animal and plant health,
			 research and development, bioterrorism, forestry, species protection, habitat
			 restoration, energy policy, and climate change;
		Whereas one of the challenges facing American agriculture
			 is to continue to attract the best and brightest minds to the industry and to
			 foster public awareness of agriculture’s role in the United States and world
			 economy;
		Whereas as Americans grow more and more detached from the
			 great agrarian history of the United States, fewer Americans understand the
			 fundamental importance of agriculture to American society;
		Whereas educating young Americans about agriculture and
			 its importance to the United States is an investment that will pay off in
			 future benefits as citizens of all ages, especially youth, will play a
			 meaningful, hands-on role in determining the future of American
			 agriculture;
		Whereas greater public understanding and appreciation of
			 the importance of agriculture to California, the United States, and the world
			 is needed to secure a positive future, in which the United States can rely on
			 healthy food that is produced domestically;
		Whereas, as planners, conservationists, and other
			 interested persons throughout the United States organize to help protect
			 agricultural resources, the National Ag Science Center in Stanislaus County,
			 California, is preparing to educate and alert future generations about the need
			 to preserve agricultural land and foster an understanding of the importance of
			 agriculture;
		Whereas the National Ag Science Center will be the premier
			 showcase of science and technology in American agriculture whose mission is to
			 inspire, excite, and enrich people of all ages through unique, interactive
			 opportunities that highlight the role science and technology contribute to the
			 production, processing, and marketing of America’s food and fiber;
		Whereas, according to findings of the Center for Public
			 Policy Studies at California State University, Stanislaus, the National Ag
			 Science Center will create or support up to 359 new local jobs, create or
			 support up to $57,500,000 in economic activity and $15,200,000 in labor income
			 through construction of the new facility, generate as much as $8,500,000 in
			 total annual economic activity, and result in as much as $3,400,000 in total
			 annual labor income;
		Whereas, on November 28, 2007, a memorandum of
			 understanding for the dedication of a 3.5 acre site on the West Campus of
			 Modesto Community College for the National Ag Science Center was executed by
			 the Stanislaus County Ag Center Foundation and the Yosemite Community College
			 District;
		Whereas the National Ag Science Center will be constructed
			 using the standards adopted by the U.S. Green Building Council for a LEED
			 Certified Green Building;
		Whereas the name National Ag Science Center
			 and an accompanying logo are registered by the United States Patent and
			 Trademark Office; and
		Whereas establishment of the National Ag Science Center is
			 in the national interest, as the National Ag Science Center will enable future
			 generations to help assure a healthy and profitable place for agriculture in
			 the economy of California and the United States: Now, therefore, be it
		
	
		That Congress supports the designation of
			 the facility under development by the Stanislaus County Ag Center Foundation,
			 in Stanislaus County, California, as the National Ag Science
			 Center.
		
